Start, C. J.
On December 8, 1908, tbe defendants Bayne and Hewitt, hereafter referred to as tbe defendants, were engaged in tbe erection of a bridge over tbe river at Fort Snelling. Tbe plaintiff was in tbeir •employ, and on tbe day named, while assisting in tbe erection of tbe false work or scaffolding from tbe bed of tbe river tip to tbe point where tbe bridge proper was to be built, a distance of some one hundred feet, be was struck by a large beam, which was being hoisted, and seriously injured. He brought this action in tbe district court of tbe county of Hennepin to recover from tbe defendants damages on tbe alleged ground that bis injury was caused by tbeir negligence. Tbe defendants, on tbe trial of tbe action and at tbe close of tbe plaintiff’s evidence, moved tbe court to direct a verdict in tbeir favor, on tbe ground that upon all tbe evidence introduced tbe plaintiff bad failed to show facts which would entitle him to recover. Tbe court ..granted tbe motion and directed a verdict accordingly. Thereupon tbe plaintiff moved fob a new trial, and tbe court made its order granting it, from which tbe defendants appealed.
Tbe question, then, is whether there was any evidence reasonably. tending to show that tbe plaintiff was injured by reason of actionable negligence of tbe defendants.
Tbe complaint alleged special acts of negligence, and, further, that tbe plaintiff was injured by tbe negligence of tbe defendants and of tbeir foreman. Tbe record discloses evidence tending to show that tbe work of erecting tbe false work upon which tbe plaintiff was injured was in charge of a foreman with a crew of fifteen men; that tbe work of construction was of such magnitude and danger, and tbe position assigned to tbe plaintiff in which to work was so hazardous, without some system of signals and warnings when tbe beams were about to be hoisted or lowered to tbeir place on tbe top of tbe work, as to justify tbe submission to tbe juiy of the question whether tbe defendants, in tbe exercise of ordinary care for the safety of tbeir ■employees, ought not to have provided for tbe giving of such signals and warnings; that tbe foreman undertook tbe duty of giving such .signals, but as to whether be did so by the express direction of tbo ■defendants there is no evidence; and, further, that tbe foreman was *46negligent in giving such signals, which caused the beam to swing to the place where the plaintiff was standing, before the plaintiff had called to the foreman to let it down to its place on the top of the work, as was the custom, whereby he was struck by the beam and injured. If the case had been submitted to the jury, and they had found the facts indicated, the conclusion would follow as a matter of law that the foreman, in giving the necessary signals and warnings, was a vice principal, and his negligence in the premises would have been that of the defendants. Anderson v. Pittsburgh Coal Co., 108 Minn. 455, 122 N. W. 794.
It must be conceded that the evidence tending to show the facts indicated is not clear and direct in some particulars, but upon a consideration of the whole record we are of the opinion that the trial court did not err in granting the plaintiff a new trial. In reaching ■this conclusion we have not overlooked the claim urged by the defendants that the evidence does not tend to show the specific acts of negligence alleged in the complaint; but, liberally construed, we are of the opinion that the general allegation of negligence to which we have referred is sufficient to warrant the action of the trial court.
Order affirmed.